Exhibit 10.52


SETTLEMENT & MUTUAL RELEASE AGREEMENT
by and between
Agricon Global Corporation
and
Robert K. Bench
June12, 2014 (the “Effective Date”)




 
This Settlement & Mutual Release Agreement (the “Agreement”) is executed on the
Effective Date shown above by and between Robert K. Bench (“BB”) and Agricon
Global Corporation, a Delaware Corporation with a place of business at 25 E. 200
South, UT 84043, City of Lehi, State of Utah (“Agricon”) (BB, and Agricon
individually “Party” and together the “Parties”), and is intended to effect a
settlement and mutual release between the Parties.


 
WITNESSETH:
 


Whereas BB has provided services to Agricon in the approximate amount of
$386,451; and


Whereas Agricon granted BB options to purchase 2,600,000 shares of common stock;
and


Whereas BB has a three year employment contract with two additional years
remaining; and


Whereas Agricon has no funds to pay amounts owed to BB; and


Whereas the board of directors of Agricon have approved Agricon to sell up to
14,000,000 shares of its common stock for up to $350,000; and


Whereas the Parties wish to keep an amicable and respectful relationship with
one another;


NOW THEREFORE, in recognition of good and valid consideration the receipt and
adequacy of which is hereby agreed, the Parties agree as follows:


1.   Partial Payment in Agricon Common Shares.  Agricon has agreed to issue and
BB has agreed to accept as partial payment of amounts owed by Agricon, 1,397,232
shares of Agricon common stock.


2.           Partial Payment in a Secured Note Payable.  Agricon has agreed to
issue to BB or assigns a negotiable promissory note, in the amount of $29,546,
bearing 15% interest per annum and secured by pledge of all assets of Agricon
with perfection of the security interest in Agricon’s Negotiable Installment
Promissory Note dated August 31, 2010 from Commission River Corporation in favor
of Agricon (the “CR Note”) by deposit of the said CR Note in an escrow
account  with Clearwater Law & Governance Group, LLC, and BB has agreed to
accept the note payable and collateral escrow arrangements as partial payment of
the amounts owed by Agricon.
 
 
 

--------------------------------------------------------------------------------

 


3.           Partial Payment in Cash.  Agricon has agreed to pay BB $138,455 in
cash, and BB has agreed to accept the cash as partial payment of the amounts
owed by Agricon.


4.           Partial Payment in Severance.  Agricon has agreed to pay BB $10,000
per month for each of the four months ended April, 2014 through July 2014 and
$5,000 per month for the two months ended September 2014 (during which time BB
will continue to serve as an officer of Agricon if the board of directors
desire), along with paying or reimbursing BB for his health insurance in an
amount up to $1,500 per month through September 2014 and BB has agreed to accept
these payments along with the cash payments set forth in 3. above for
cancelation of his employment contract.


5.           Common Shares, Note Payable, , Cash, and Severance,  as Full
Payment of Obligation.  BB agrees that the simultaneous issuance of shares of
Agricon common stock as set forth in 1. above, together with the note payable as
set for in 2. above, the cash as set forth in 3. above, and the Severance as set
forth in 4. Above constitute settlement in full of any and all obligations of
Agricon to BB through March 31, 2014, and further BB agrees to cancel stock
options that have been granted, to him, by Agricon.


6.           Mutual Release and Indemnification. BB expressly releases and holds
harmless Agricon and its officers, directors and affiliates, from all liability
for claims and/or damages of whatever nature related to or arising out of this
Agreement.  Reciprocally, Agricon for its officers, directors and affiliates,
expressly releases and hold harmless BB, from all liability for claims and/or
damages of whatever nature related to or arising out of this Agreement.


7.           Corporate Authority, Good Standing.  Each of the Parties warrants
and represents that it has legal authorization to enter into and to perform this
Agreement.


8.           Governing Law and Arbitration and Miscellaneous. This Agreement
shall be governed by  Utah law without reference to any “conflicts-of-laws”
provisions and any dispute concerning the subject matter hereof, if not resolved
by Arbitration shall be subject to the exclusive jurisdiction, and BB and
Agricon respectively submit to the jurisdiction, of courts sitting in
Utah.  Each of the foregoing agrees to submit any dispute hereunder to
non-binding arbitration using commercial rules of the American Arbitration
Association and using only one arbitrator sitting in Utah and only after an
unreasonable and unjustified delay by any one of the foregoing  after a
 
 
 

--------------------------------------------------------------------------------

 
 
hearing on the dispute and rendering of a decision by the Arbitrator may the
non-delaying party in the first instance or any other  party in the second
instance seek judicial relief for any claim under this Agreement or dealing with
the subject matter hereof.  This Agreement contains the entire agreement of the
Parties regarding the subject matter of this Agreement, and there are no other
promises or conditions in any other agreement whether oral or written.  The
Parties have attempted to limit the non-competition provision so that it applies
only to the extent necessary to protect legitimate business and property
interests.  If any provision of this Agreement shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable.  If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.


9.           Confidentiality.  The Parties agree to keep the terms and substance
of this Agreement (including but not limited to any amounts of money paid
pursuant thereto), and any of the underlying facts confidential and to refrain
from disclosing the same at any future time, or to any other individual or
entity whatsoever, except as Agricon may be required to report to the SEC and
publicly disclose concerning this transaction and/or file with the SEC a copy of
this Agreement.


IN WITHESS WHEREOF, BB and Agricon have executed the Agreement as of the
Effective Date above.


Robert K. Bench


_______________________________


Agricon Global Corporation


By: _____________________________


Its: _____________________________


And


By: _____________________________


Its: _____________________________


 
 

--------------------------------------------------------------------------------

 











